Exhibit 10.2


EMPLOYMENT AGREEMENT


AGREEMENT made as of the 29 day of December, 2009, by and between Innovative
Food Holdings, Inc., a Florida corporation with its principal offices at 3845
Beck Blvd., Suite 805, Naples, FL 34114 , Naples, Florida 34109 (the
“Corporation”), and Justin Wiernasz, (the “Executive”).
 
W I T N E S S E T H :
 
In consideration of the mutual covenants contained herein, the parties hereto
agree as follow:
 
1.   Employment. The Corporation hereby employs the Executive as an executive of
the Corporation, and the Executive agrees to serve the Corporation as such, upon
the terms and conditions set forth in this Agreement for the period commencing
as of the date hereof and, unless Executive's employment under the Agreement is
otherwise terminated in accordance with the provisions hereof, ending on
December 31, 2012.
 
2.   Duties. (a) Executive shall serve as the President and Chief Marketing
Officer of Innovative Food Holdings and it’s subsidiary companies , with such
duties and authority as are generally incident to such position, or in such
other management position as the Corporation shall determine, Without limiting
the generality of the foregoing, the Executive shall (i) develop a sales program
and sales staff; (ii) if the Corporation shall so determine, assist the
Corporation in developing support staff; (iii) solicit sales of the
Corporation's product (iv) report directly to the CEO (v) perform such
responsibilities and duties as designated by the Chief Executive Officer; and
(vi) perform other duties as requested by the Chief Executive Officer.   The
Executive will hold such offices in the Corporation and/or any subsidiaries or
affiliates of the Corporation to which, from time to time, he may be elected or
appointed (if any); provided that the offices to which the Executive may be so
elected or appointed shall not be inconsistent with such duties and authority.
In performing his duties hereunder, the Executive shall be subject to the
direction of the Corporation's Board and Chief Executive Officer.
 
1

--------------------------------------------------------------------------------


 
(b) The Executive agrees that he will devote substantially all of his time and
attention to the affairs of the Corporation, that he will use his best efforts
to promote the business and interests of the Corporation, and that he will not
engage, directly or indirectly, in any other business or occupation during the
term of employment hereunder. It is understood, however, that the foregoing will
not prohibit the Executive from engaging in personal investment activities for
himself and his family that do not interfere with the performance of his duties
hereunder.
 
3.    Compensation. (a) The Corporation will pay the Executive for all services
to be rendered by the Executive hereunder (including, without limitation, all
services to be rendered by him as an officer of the Corporation and its
subsidiaries and affiliates) an annual base salary (hereinafter referred to as
the "Base Salary") at the rate of: (i) 151,000 per annum from the date hereof
through December 31, 2010 of which $6,500 shall be accrued until June 20, 2010
and then payable in equal weekly installments until said $6,500 is paid in full
by December 31, 2010; (ii) $165,000 per annum from January 1, 2011 through
December 31, 2011, provided, however, that the increase of $14,000 shall only
take effect if the Corporation’s gross annual sales for 2010 are at least $7.5
million dollars; and (iii) the lesser of a 10% increase in salary above the
salary in 2011 or $181,000 per annum from January 1, 2012 through December 31,
2012, provided, however, the increase in 2012 shall only take effect if the
Corporation’s gross annual sales for 2011 are at least $7.5 million dollars. The
Base Salary for each year shall be payable in equal, weekly installments (accept
with respect to the $6,500 accrued during the initial six months of this
Agreement or as otherwise provided for herein) in accordance with customary
payroll practices for executives of the Corporation.
 
2

--------------------------------------------------------------------------------


 
(b) Executive shall also be entitled to receive an annual bonus based upon the
consolidated aggregate incremental revenues of the Corporation and its
subsidiaries (“IVFH), over each of the three 12-month periods beginning January
1, 2010 (the “Bonus”). The Bonus shall be payable one-half in cash and one-half
in the Corporation’s stock. The equity component shall be valued based upon the
average closing price of the Corporation’s common stock over the 30 trading days
ended on December 31 of the year for which the Bonus is being calculated, but
under no circumstance will be below $0.005 per share. The Bonus shall be paid in
full as long as an average gross margin (as calculated historically) of at least
20% is maintained on all sales revenues of the Corporation’s consolidated sales
revenues. Any decline in such average gross margin below 20% on all of the
Corporation’s consolidated sales revenues shall reduce the Bonus by 20% for each
½ percent decline. All calculations with respect to the Base Salary and Bonus
shall be based upon the Corporation’s financial statements and shall be
completed no later than January 20 of the following year. The Bonus for each
year, if earned, shall be payable in full on or before the following January 27.


The Bonus shall be payable according to the following schedule:
 
2010 -additional gross revenues as compared to 2009
 
  7% of the then current Base Salary if IVFH achieves $ 500,000 of additional
revenues
14% of the then current Base Salary if IVFH achieves $1,000,000 of additional
revenues
21% of the then current Base Salary if IVFH achieves $1,500,000 of additional
revenues
28% of the then current Base Salary if IVFH achieves $2,000,000 of additional
revenues
35% of the then current Base Salary if IVFH achieves $2,500,000 of additional
revenues
50% of the then current Base Salary if IVFH achieves $3,000,000 of additional
revenues
 
2011-additional gross revenues as compared to 2010
 
  7% of the then current Base Salary if IVFH achieves $ 600,000 of additional
revenues
14% of the then current Base Salary if IVFH achieves $1,100,000 of additional
revenues
21% of the then current Base Salary if IVFH achieves $1,600,000 of additional
revenues
28% of the then current Base Salary if IVFH achieves $2,200,000 of additional
revenues
35% of the then current Base Salary if IVFH achieves $2,500,000 of additional
revenues
50% of the then current Base Salary if IVFH achieves $3,000,000 of additional
revenues
 
3

--------------------------------------------------------------------------------


 
2012 – additional gross revenues as compared to 2011
 
  7% of the then current Base Salary if IVFH achieves $ 700,000 of additional
revenues
14% of the then current Base Salary if IVFH achieves $1,100,000 of additional
revenues
21% of the then current Base Salary if IVFH achieves $1,600,000 of additional
revenues
28% of the then current Base Salary if IVFH achieves $2,200,000 of additional
revenues
35% of the then current Base Salary if IVFH achieves $2,700,000 of additional
revenues
50% of the then current Base Salary if IVFH achieves $3,300,000 of additional
revenues
 
For 2011 and 2012, the Corporation shall establish a separate account in which
it will maintain Executive’s increased Base Salary as if it was earned and
payable. In the event it is determined that Executive is entitled to such
additional Base Salary, the accrued amount of funds in said account shall be
delivered in a lump sum when such determination is made, but no later than Jan
27th of each such year. In the event it is determined that Executive is not
entitled to such funds, they shall be returned to the Corporation’s general
working account.
 
4.    Expenses. The Executive shall be entitled to reimbursement by the
Corporation, in accordance with the Corporation's policies then applicable to
executives at the Executive's level, against appropriate vouchers or other
receipts for authorized travel, entertainment and other business expenses
reasonably incurred by him in the performance of his duties hereunder.
 
5.    Executive Benefits. The Executive shall be entitled to participate in, and
receive family health insurance and all benefits either currently offered, or
which are offered during the term of this Agreement, to employees of the
Corporation or the cash equivalent of such health insurance and such other
benefits. The Corporation shall be responsible for paying 75% of the cost of
such health insurance and benefits and shall pay 75% of the cost, at the choice
of the Executive, either through direct payments to the health insurance and/or
benefit providers or through weekly direct cash payments to the Executive (in
the cash amount of 75% of the cost of health insurance and benefits had the
Executive participated in such health insurance plan and/or benefit plans).
 
4

--------------------------------------------------------------------------------


 
6.    Withholding. All payments required to be made by the Corporation hereunder
to the Executive shall be subject to the withholding of such amounts relating to
taxes and other governmental assessments as the Corporation may reasonably
determine it should withhold pursuant to any applicable law, rule or regulation.
 
7.    Death; Permanent Disability; Termination. (a) Upon the death of the
Executive during the term of this Agreement, this Agreement shall terminate. If
during the term of this Agreement the Executive fails because of illness
(physical or mental) or other incapacity to perform the services required to be
performed by him hereunder for any consecutive period of more than 30 days, or
for shorter periods aggregating more than 45 days in any consecutive
twelve-month period (any such illness or incapacity being hereinafter referred
to as “permanent disability”), then the Corporation, in its discretion, may at
any time thereafter terminate this Agreement upon not less the 10 days’ written
notice thereof to the Executive, and this Agreement shall terminate and come to
an end upon the date set forth in said notice as if said date were the
termination date of this Agreement; provided, however, that no such termination
shall be effective if prior to the date set forth in such notice, the
Executive’s illness or incapacity shall have terminated and he shall be
physically and mentally able to perform the services required hereunder and
shall have taken up and be performing such duties. If there shall be any dispute
as to whether the Executive has a permanent disability, the dispute shall be
submitted to a panel of three physicians, one of whom shall be selected by each
of the parties, and the third of whom shall be a physician selected by the first
two. The written decision of such panel shall be determinative of the issue as
to whether the Executive has a permanent disability, and shall be binding upon
both parties.
 
 
5

--------------------------------------------------------------------------------



 
(b) If the Executive’s employment shall be terminated by reason of his death or
permanent disability, the Executive or his estate, as the case may be, shall be
entitled to receive (i) any earned and unpaid Base Salary accrued through the
date of termination, (ii) a pro rata portion of any Bonus which the Executive
would otherwise have been entitled to receive pursuant to any bonus plan or
arrangement for senior executives of the Corporation (such pro rata portion to
be payable at the time such Bonus would otherwise have been payable to the
Executive), and (iii) subject to the terms thereof, any benefits which may be
due to the Executive on the date of termination under the provisions of any
employee benefit plan, program or policy.
 
(c) In the event the Corporation terminates this Agreement without Cause (as
defined in Section 7), Executive shall be paid in a lump sum, on the date of
termination, an amount equal to the Base Salary he would have earned hereunder
for the six (6) months following the date of termination and any Bonuses earned
and/or accrued.


 7A.    Termination for Cause. The Corporation may at any time during the term
of this Agreement, by written notice, terminate the employment of the Executive
for cause, the cause to be specified (in reasonable detail) in the notice. For
purposes of this Agreement, “cause” shall mean any malfeasance of the Executive
in connection with the performance of any of his duties hereunder, including,
without limitation, misappropriation of funds or property of the Corporation;
wrongfully, securing or attempting to secure, personally any profit in
connection with any transaction entered into on behalf of the Corporation; any
intentional act having the effect of injuring the reputation, business or
business relationships of the Corporation; the failure, neglect or refusal by
Executive to perform his duties hereunder in any material respect; the material
breach of any material covenants contained in this Agreement (provided, however,
that the Executive shall be entitled to thirty days from the date on which the
Corporation gives written notice of termination to cure such conduct or breach);
or conviction (or nolo contendere plea) in connection with a felony or
misdemeanor involving moral turpitude. Termination for cause shall be effective
upon the giving of such notice or, where applicable, the expiration of the cure
period without such a cure having been affected by Executive in all material
respects; and the Executive shall be entitled to receive any earned and unpaid
Base Salary accrued through the date of termination.
 
6

--------------------------------------------------------------------------------


 
8.    Insurance. The Executive agrees that the Corporation may procure insurance
on the life of the Executive, in such amounts as the Corporation may in its
discretion determine, and with the Corporation named as the beneficiary under
the policy or policies. The Executive agrees that upon request from the
Corporation he will submit to a physical examination and will execute such
applications and other documents as may be required for the procurement of such
insurance. The Executive shall be granted the right to purchase such policy at
its cash surrender value upon the termination of his employment hereunder.
 
9.    Non-Competition; Solicitation. (a) The Executive agrees that during his
employment with the Corporation and for a period of two years after Executive
leaves the Corporation’s employ for any reason (other than by termination
without cause), he shall not, without the written consent of the Corporation,
directly or indirectly, either individually or as an employee, agent, partner,
shareholder, consultant, option holder, lender of money, guarantor or in any
other capacity, participate in, engage in or have a financial interest or
management position or other interest in any business, firm, corporation or
other entity if it competes directly with any business operation conducted by
the Corporation or its subsidiaries or affiliates or any successor or assign
thereof at the time the Executive’s employment with the Corporation is
terminated.
 
 
7

--------------------------------------------------------------------------------


 
(b) The Executive will not at any time during his employment with the
Corporation and for a period of two years after Executive leaves the
Corporation’s employ for any reason, solicit (or assist or encourage the
solicitation of) any employee of the Corporation or any of its subsidiaries or
affiliates to work for Executive or for any business, firm, corporation or other
entity in which the Executive, directly or indirectly, in any capacity described
in Section 9(a) hereof, participates or engages (or expects to participate or
engage) or has (or expects to have) a financial interest or management position.
 
(c) If any of the covenants contained in this Section 9 or any part thereof, is
held by a court of competent jurisdiction to be unenforceable because of the
duration of such provision, the activity limited by or the subject of such
provision and/or the area covered thereby, then the court making such
determination shall construe such restriction so as to thereafter be limited or
reduced to be enforceable to the greatest extent permissible by applicable law.
 
(d) If the Executive is terminated without cause the provisions of this Section
9 shall be null and void.
 
(e) For purposes of this Section 9, (i) the term “Corporation” shall mean IVFH
and any of its subsidiaries; (ii) any act which Executive is prohibited from
engaging in pursuant to this Section 9, he is also prohibited from soliciting,
hiring, encouraging or retaining any other person to engage in any such
activity; and (iii) participation by Executive in the operation of any business
other than in connection with the operation of a business which is in direct
competition with the Corporation or its subsidiaries or affiliates or any
successor or assign thereof shall not be deemed to be a breach of this Section 9
and the foregoing provisions of this Section 9 shall not prohibit the ownership
by the Executive (as the result of open market purchase) of 1% or less of any
class of capital stock of a corporation which is regularly traded on a national
securities exchange, on the NASDAQ System or on an over-the-counter system.
 
8

--------------------------------------------------------------------------------


 
10.    Trade Secrets, Etc. The Executive agrees that he shall not, during or
after the termination of this Agreement, divulge, furnish or make accessible to
any person, firm, corporation or other business entity, any information, trade
secrets, client lists, vendor lists, pricing information, technical data (with
the exception of duplicatable technical data and code that does not compete with
the Corporation or the Corporation’s business) or know-how relating to the
business, business practices, methods, products, processes, equipment or other
confidential or secret aspect of the business of the Corporation and/or any
subsidiary or affiliate, except as may be required in good faith in the course
of his employment with the Corporation or by law, without the prior written
consent of the Corporation, unless such information shall become public
knowledge (other than by reason of Executive’s breach of the provisions hereof).
 
11.    Acceptance by Executive and Corporation. The Executive and the
Corporation each accept all of the terms and provisions of this Agreement, and
agree to perform all of the covenants on their respective parts to be performed
hereunder.
 
12.    Equitable Remedies. The Executive acknowledges that he has been employed
for his unique talents and that his leaving the employ of the Corporation during
the Term of this Agreement would seriously hamper the business of the
Corporation and that the Corporation will suffer irreparable damage if any
provisions of Sections 9 or 10 hereof are not performed strictly in accordance
with their terms or are otherwise breached. The Executive hereby expressly
agrees that the Corporation shall be entitled as a matter of right to injunctive
or other equitable relief, in addition to all other remedies permitted by law,
to prevent a breach or violation by the Executive and to secure enforcement of
the provisions of Sections 9 or 10 hereof. Resort to such equitable relief,
however, shall not constitute a waiver of any other rights or remedies that the
Corporation may have.
 
9

--------------------------------------------------------------------------------


 
13.    Entire Agreement. This Agreement constitutes the entire agreement between
the parties hereto and there are no other terms other than those contained
herein. No waiver, amendment or modification hereof shall be deemed valid unless
in writing and signed by the parties hereto (or their permitted successors and
assigns) and no discharge of the terms hereof shall be deemed valid unless by
full performance of the parties hereto or by a writing signed by the parties
hereto. No waiver by the Corporation or any breach by the Executive or the
Corporation of any provision or condition of this Agreement by either of them to
be performed shall be deemed a waiver of a breach of a similar or dissimilar
provision or condition at the same time or any prior or subsequent time.
 
14.    Severability. In case any provision in this Agreement shall be declared
invalid, illegal or unenforceable by any court of competent jurisdiction, the
validity and enforceability of the remaining provisions shall not in any way be
affected or impaired thereby.
 
15.    Notices. All notices, requests, demands and other communications provided
for by this Agreement shall be in writing and shall be deemed to have been given
at the time when mailed in the United States enclosed in a registered or
certified post-paid envelope, return receipt requested, and addressed to the
addresses of the respective parties stated below or to such changed addresses as
such parties may fix by notice:



 
To the Corporation:
Innovative Food Holdings, Inc.
   
3845 Beck Blvd., Suite 805
   
Naples, FL 34114
   
Attn: President
       
with a copy to:
Howard I. Rhine, Esq.
   
Feder Kaszovitz LLP
   
845 Third Avenue, 11th Floor
   
New York, NY 10022

 

                  To the Executive:                        

 
 provided, however, that any notice of change of address shall be effective only
upon receipt.
 
10

--------------------------------------------------------------------------------


 
16.    Successors and Assigns. This Agreement is personal in its nature and
neither of the parties hereto shall, without the consent of the other, assign or
transfer this Agreement or any rights or obligations hereunder (except for an
assignment or transfer by the Corporation to its parent or an assignment by the
Executive to a corporation managed by the Executive); provided, however, that
the provisions hereof shall inure to the benefit of, and be binding upon, any
successor of the Corporation, whether by merger, consolidation, transfer of all
or substantially all of the assets of the Corporation, or otherwise, and upon
the Executive, his heirs, executors, administrators and legal representatives.
 
17.    Governing Law. This Agreement and its validity, construction and
performance shall be governed in all respects by the internal laws of the State
of Florida without giving effect to any principles of conflict of laws.
 
18.    Headings. The headings in this Agreement are for convenience of reference
only and shall not control or affect the meaning or construction of this
Agreement.
 
19.    Counterparts. This Agreement may be executed in two counterparts, each of
which shall be deemed an original of this Agreement and facsimile signatures
shall be treated as original signatures.
 
 
11

--------------------------------------------------------------------------------



 
IN WITNESS WHEREOF, the parties hereto have hereunder set their hands and seals
as of the day and year first above written.
 
 

   INNOVATIVE FOOD HOLDINGS, INC.

 

  By:      Name: Samuel Klepfish, CEO                       Joel Gold, Director
                      Michael Ferrone, Director                 EMPLOYEE:      
                Justin Wiernasz  


 

 
12

--------------------------------------------------------------------------------

